 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDLosAngelesBuilding& ConstructionTradesCouncil,affiliatedwiththeBuildingandConstructionTradesDepartment,AFL-CIO(Gasket ManufacturingCompany)andMrs. EdwinSelvin.Case 21-CC-1081April 7, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn December 30, 1968, Trial Examiner HowardMyers issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondentfiledexceptions to the Decision and supportingbriefs, and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner with the following modifications:Integrated,Inc.,ageneralcontractor,wasengaged beginning in May 1968, in the constructionof a building for Gasket Manufacturing Company.'The construction was being performed in part byIntegrated's own employees and in part by varioussubcontractors. The plumbing work on the Gasketprojectwas awarded by Integrated to W. KeithYoung, a self-employed contractor who normallyperformed approximately 90 to 95 percent of hiscontract work himself, employing other persons onlywhen he was in a "bind."Young, although a member of the Plumbers'union himself, did not have a collective-bargainingagreement with that Union. Early in June 1968, arepresentative of the local Plumbers' union affiliatedwithRespondent Council visited the Gasket job.After a routine inspection of the construction site,The Respondent has exceptedto certaincredibilityfindings made by theTrialExaminer It is the Board's establishedpolicynot to overrule a TrialExaminer's resolutionswith respecttocredibilityunlesstheclearpreponderanceof all the relevantevidence convinces us that the resolutionswere incorrectStandard Dry Wall Products,Inc , 91 NLRB 544, enfd188 F 2d 362 (C A 3) We findno such basisfor disturbing the TrialExaminer's credibilityfindings in this caseAll dates, unless otherwise indicated,are in 1968and upon hearing that Young was the plumbingsubcontractor,thePlumbers'representativecontactedYoung and tried to persuade him toexecuteanagreement.Young refused.Therepresentativethenunsuccessfullyattempted topersuade Integrated to remove Young from theGasket job, and enlisted the aid of Respondent toget the matter "straightened out."Respondent's representative,Williams, telephonedIntegrated's president, Butler, and requested that heremove Young from the job because Young was anonunion contractor. Butler toldWilliams that hecould not remove Young because he had a contractwith him. Williams then told Butler that he had toremovehimbecauseIntegratedhadacollective-bargainingagreementwithRespondentcontainingaconstruction industry "hot cargo"clause under which only subcontractors having anagreement with a union affiliated with Respondentcould be used on area jobs. Butler then informedWilliams that Integrated was not a signatory to, norwasitboundby,anycollective-bargainingagreementbecause it had resigned from theAssociatedGeneralContractors, the employers'association that had negotiated such an agreementwith Respondent. Williams then said he would checkand see whether Integrated was in fact bound by theRespondent's agreement. Testimony credited by theTrialExaminer indicates thatWilliams threatenedto picket in support of the demand that Integratedremove Young from the project.Upon ascertaining that Integrated was not a partyto the existing agreement,Williams called Butleragain and insisted that Integrated sign a newagreement. Butler balked at this, on the ground thatsuch an agreement "would not allow me to workwithMr. Young." Williams then suggested thatnotwithstanding the agreement Young could finishthe Gasket job. Butler still protested, saying that hehad promised Young some contracts on otherIntegrated jobs, but he told Williams to send him acopy of the agreement and he would consider it.Williams complied, but after a week's silence hecalled Butler again. Butler said he had not had achance to have his attorneys check the agreementand that he was leaving town soon. Williams statedthat he was going to "force Integrated and KeithYoung to sign a Union contract." On June 25,Williams wrote Integrated, enclosing further copiesof the agreement, demanding their execution, butstating the following:.We are willing to waive the requirements ofthe Building and Construction Trades Councils'ArticlesofAgreementrelativetoUnionsub-contracts (Keith Young Plumbing) already leton your job at 180th and South Main [Gasket].Itmust be fully understood that all futureconstruction performed by Integrated Inc. andany future contracts subsequently let at theabove-mentioned job site will be done in fullcompliance with the Articles of Agreement . . . .175 NLRB No. 43 L. A. BUILD. & CONSTR. TRADES COUNCILOn approximately July 8 or 9 Williams toldSessions, Integrated's job superintendent on theGasketproject,thatRespondentwould takeeconomic action if Butler would not sign theagreement, but that Young would be allowed to stayon the Gasket job.On July 11, Respondent began picketing theGasketproject,withsignsreading:"INTEGRATED INC. Unfair to Los AngelesConstructionTradesCouncilAFL-CIO.NoAgreement."Thepicketingeffectivelyhaltedconstruction and affected manufacturing operationsatGasket,whose existing plant adjoined theconstruction site. Integrated signed the agreementon July 24, and the picketing ceased. There is noevidence that any further pressure was invoked byRespondent, nor does it appear that Respondent hadany objection to the continued use of Young on thisproject thereafter.The Trial Examiner found that RespondentCouncil violated Section 8(b)(4)(i) and (ii)(B) bythreatening and picketing Integrated for an object offorcing Integrated to cease doing business withKeithYoung.We agree with the Trial Examinerthat the early threats to picket Integrated if it didnot remove Young violated 8(b)(4)(ii)(B). For thereasons set forth below, however, we do not agreethatRespondent's subsequent threat to picketIntegrated if the latter did not sign an agreementand the actual picketing of Integrated were relatedto its earlier demands for the removal of Young orfor any objective proscribed by Section 8(b)(4)(B).InCentlivreVillage Apartments'the Board heldthat the use of economic pressures to compelexecution of a "hot cargo" agreement within theconstruction industry proviso of Section 8(e), thoughotherwise lawful, violates Section 8(b)(4)(B) if therecord establishes that a further object of saidconduct is to force the cessation of business with anexisting identified nonunion subcontractor. InCouchElectricCompany,'we held that a union couldlawfullypicket for such an agreement, withoutviolating8(b)(4)(B),where the only identifiablenonunion subcontractor on the project was expresslypermitted by the picketing union to finish the job,even though this permission was coupled with ademand that, pursuant to the sought "hot cargo"clause, the general contractor could not use thatsubcontractor in the future.The instant case differs fromCouch Electriconlyin, the respect that, here, Respondent, in the earlystages of the dispute, sought Young's removal fromthe project.However, this conduct, though a clearviolation of Section 8(b)(4)(ii)(B), is not necessarilydeterminativeof the lawfulness of Respondent'ssubsequent efforts to secure an agreement fromIntegrated. Instead, the validity of Respondent's'NortheasternIndianaBuildingand ConstructionTradesCouncil(Centlivre Village Apartments),148 NLRB 854, 857'Los Angeles Building & Construction Trades CouncilICouch ElectricCompany, etc J (Jones andJones,Inc ).151NLRB 413, 418243subsequent course of action depends upon whetherRespondent, in attempting to force Integrated toexecute said agreement, effectively abandoned itsearlier objection to the use of Keith Young on theGasket project.Inthisconnection,thefactsshowthatRespondent's demands for the removal of Youngwere initiallymade under the misapprehension thatIntegratedwas signatory to a contract precludinguse of nonunion subcontractors. After investigation,Respondent discovered that Integrated was alsononunion and insisted that Integrated sign such anagreement.When Integrated mentioned its desire toretain Young, Respondent on each occasion advisedthat if Integrated executed the contract Respondentwould not interfere with Integrated's use of Youngon the Gasket job. Indeed, Respondent's letter ofJune25unequivocallyindicatedthatthesubcontracting clauses of the collective-bargainingagreementwouldbewaivedandconsideredinapplicable toKeithYoung on that project.ConsistentwithRespondent's expressions in thisregard, the picketing was conducted with signsprotesting the fact that Integrated had no agreementand ended promptly upon Integrated's execution ofRespondent'scontract.Aftercessationof thepicketing, it does not appear that Respondent or itsagents expressed any objection to the use of Youngon the project, nor does it appear that Respondentotherwise engaged in any conduct inconsistent withits declarations that Integrated could continue to useYoung on the job in question. In our opinion, thefacts adequately establish that Respondent in lateJune 1968 effectively abandoned its demands for theremoval of self-employed, subcontractor Young andthatRespondent's subsequent efforts to obtain acontract from Integrated were not accompanied byan objective of forcing Integrated to cease doingbusinesswithYoung on the Gasket project.Accordingly,we shall dismiss the 8(b)(4)(i) and(ii)(B) allegations of the complaint insofar as theyare based upon Respondent's threatening to picket,and picketing Integrated for the object of forcingIntegrated to execute a lawful agreement under the8(e) construction industry proviso.ORDERPursuant to Section 10(c) of theNational LaborRelationsAct, as amended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the TrialExaminer, asmodifiedherein,andherebyordersthattheRespondent,Los Angeles Building&ConstructionTradesCouncil,affiliatedwith the Building andConstructionTradesDepartment,AFL-CIO, LosAngeles,California,itsofficers,agents,andrepresentatives,shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified: 244DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Deleteparagraph1and substitute thefollowing:"1. Cease and desist from threatening,restraining,or coercing Integrated,Inc.,or any other personengaged in commerce or in an industry affectingcommerce,where an object thereof is forcing orrequiring Integrated,Inc.,or any other person toceasedoingbusinesswithW.KeithYoungPlumbing."2.Delete the indented paragraph in the noticeattached to the Trial Examiner'sDecisionandsubstitute the following:WE WILL NOTthreaten,restrain,or coerceIntegrated,Inc., or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is forcing or requiringIntegrated,Inc.,or any other person to ceasedoing business with W. Keith Young Plumbing.ITISHEREBY FURTHER ORDERED that thecomplaint herein be, and it hereby is, dismissedinsofar as it alleges violations of the Act not foundherein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with the General Counsel of theNationalLaborRelationsBoard,hereinrespectively'called the General Counsel'andtheBoard,andLosAngelesBuilding&ConstructionTradesCouncil,affiliatedwith the Building and ConstructionTrades Department,AFL-CIO,'herein called Respondent,being represented by counsel,came on to be heard beforeHoward Myers,the duly designated Trial Examiner, atLos Angeles,California,onOctober 3, 1968,' upon acomplaint,dated August 20,1968, issued by the GeneralCounsel,for and on behalf of the Board, through thedirectorofRegion 21 (Los Angeles,California),andRespondent'sanswerwhichwas duly filed with theaforementioned director on August 27.The complaint,based upon a charge duly filed on July22,byMrs.Edwin Selvin alleged,in substance, thatRespondent violated Section 8(b)(4)(i)and (ii)(B) of theNational Labor Relations Act, as amended from time totime, herein called the Act.'This term specificallyincludescounselfor the General Counselappearing at the hearing.'The name ofRespondentwas correctedat the hearing to read as itappears herein'Unless otherwise noted alldates herein mentionedrefer to 1968'As to the unfairlabor practices,the complaint alleged thatfrom on orabout June 14 until aboutJune 31, Respondent, acting through its businessagent,SamW (Tex) Williams, threatened,coerced,and restrainedIntegrated,Inc. a gendralcontractorengaged inthe construction of abuilding atGardena, California, for GasketManufacturingCompany(herein calledGasket), by threatening to picketthe aforesaid constructionproject ifIntegrated continued to do business withKeith YoungPlumbing,herein calledYoung, anIntegrated plumbing subcontractoron the Gasketconstruction project,(2) in furtheranceof the aforesaid labordispute withYoung, andits threatsto Integrated,as described above, Respondent, onor about July 22, commenced picketingtheaforementionedGasketconstruction site, with pickets carrying signsThe legend on each signreading"INTEGRATED INC Unfair to Los Angeles ConstructionTrades Council, AFL-CIO", and (3)as a consequence of the aforesaidpicketing,individualsemployed by Integrated and by otherpersons andUpon the entire record in the case and from hisobservation of the witnesses, the undersigned makes thefollowingFINDINGS OF FACT1.THE BUSINESS OPERATIONS OF INTEGRATEDIntegrated,aCaliforniacorporation,hasprincipaloffices and place of business at Los Angeles, California,where it is engaged, and at all times material wasengaged, as a general contractor in the building andconstruction industry.At all times material herein, Integrated has beenengaged, as a general contractor, in the construction of abuildingatGardena,California,forGasketManufacturing Company (herein called the constructionproject). In connection with the work at the constructionproject, Integrated undertook to perform a part of thesaidwork with its own employees and subcontractedportions of the work to various subcontractors.In connection with and for use at the constructionproject Integrated and its subcontractors have purchasedand received, or will purchase and receive during anappropriate12-monthperiod,goods,materialsandsupplies originating outside the State of California valuedin the aggregate at in excess of $50,000, as follows-(a)Roof structures and laminated beams to beinstalled by Duke Timber Construction Co., 550 WestBeachAvenue,Inglewood,California,originatingoutside the State of California and shipped directly toDuke Timber Construction Co., valued at in excess of$25,000, and consisting of plywood, laminated beams,lumber, and other materials.(b)Lumber valued at in excess of $16,000 orderedand purchased by Integrated from Lindsay LumberCo., 15938 South Paramount, Paramount, California90723, originating from the States of Oregon andWashington and shipped directly to Lindsay.(c)Air conditioning units valued at in excess of$7,000 to be installed by air conditioning subcontractorHafer & Mason, 9751 Klingerman, South El Monte,California,ordered and purchased from Arkla AirConditioningCo., 6056 North Figueroa Street, LosAngeles, California, and shipped directly to Arkla fromthe State of Indiana.(d)Evaporative coolers and other air conditioningequipment valued at in excess of $5,000 to be installedbyHafer& Mason ordered and purchased fromAdvanced Engineering & Supply Corp., 2449 GardenaAvenue, Long Beach, California, and originating in theStates of Arizona and Indiana.Upon the basis of the above stipulated facts, I find, inlinewith established Board authority, that Integrated is,and at all times material was, engaged in commerce, or ina business affecting commerce, within the meaning ofSection 2(6) and (7) of the Act and that its businessoperations meet the standards fixed by the Board for theassertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization admitting tomembership employees of Integrated.concerns refused to perform services for their respective employers at theGasket construction site and work thereon was shut down L. A. BUILD.& CONSTR.TRADESCOUNCIL245111,THE UNFAIR LABOR PRACTICESA. PrefatoryStatementShortly prior to May 1968, Integrated was awarded a$450,000 contract by Gasket for construction of a factorybuilding at 18001 South Main Street, Gardena, California'In connection with the Gasket construction project,Integrated undertook to perform "the design work, theconcretework,and the carpentry work" with itsemployees and subcontracted "the plumbing, the structualsteel, the roof system" to certain subcontractors.Work on the Gasket construction job commenced in theforepart of May. The plumbing work was subcontractedtoW. Keith Young, a licensed plumbing contractor doingbusiness under the firm name and style of W KeithYoung Plumbing with his place of business at his homewhich is located at 9150 Olive Street, Temple City,CaliforniaApproximately 90 or 95 percent of thebusiness received by Young is performed by himself. Infact, it is only when he is in a "bind" that he calls inpersons to help him. In May or June, Young's bid for theplumbing work on the Gasket job was accepted byIntegrated.B. The Pertinent FactsYoung commenced working on the Gasket project onor about June 4. The initial phase of Young's contractcalled for the installation of the underground plumbing,which was completed on or about June 13, except for thesetting of a couple of floor drains which he performed onJune 21. Young still had the major portion of his contractto fulfill on June 21 but could not proceed to do the workuntil certain panels had been "poured and set" and "somewall and roofs joists" work had been performed. The lastday Young worked on the Gasket project, up to the timeof hearing herein, was on June 21, because "as Youngcredibly and without contradiction testified,"The job waspicketed . . . and as a consequence came to a completehalt."EarlyinJune,ClydeCathey,Jr.,abusinessrepresentative of Local 78 of the Plumbers Union, paid avisit to the Gasket project, at a time when neither Youngnor any of his employees were working on said project,for the purpose of ascertaining the name of the generalcontractorandalsothename of the plumbingsubcontractor so as to ascertain, to quote from Cathey'stestimony, "if there is (sic) any plumbers . .on the lob,why I [would] talk to the plumber (sic) and see thateverything is in order as far as we are concerned and theyare concerned."Before leaving said jobsite, Cathey spoke to the jobsuperintendent,Clarence Sessions, who informed Catheythat Young was the plumbing subcontractor At that time,Young's name "didn't ring a bell" with Cathey and he sotoldSessions.The latter then gave Cathey Young'stelephone number. Cathey dialed the telephone numberSessions had given him but Cathey received no answer.Cathey, during the course of his conversation withSessions,askedwhetherYoung "had signed with theUnion," to which inquiry Sessions replied that he thoughtthat Young had. Thereupon Cathey stated that he wouldcheck further in an effort to find out who Young was andwhether he had a "union agreement."''The site in questionis nowlocated in the newly founded city of Carson`Presumablymeaning acollective-bargaining agreementwith eitherUpon making inquiries at Respondent's headquarters,Cathey was informed that Young was not a signatory toany "union agreement." Thereupon, Cathey telephonedDewain Butler, Integrated's president.'According to Butler, who placed the telephone callreferred to immediately above as having taken placeduring the first week of June, the following was said:Q (By Mr. Price)' What did the business agent[Cathey] say to you, Mr. Butler, if you recall?A. He told me that Keith Young was a non-Unioncontractor and that I should remove him from the job.And I informed him that Mr. Young was Union,because I had seen his Union card. I knew that he wasUnion, and for some period of time.And he says, "Well, Mr. Young hasn't signed theagreement with us" And he asked me to remove Mr.Young from the job.Itold him that I couldn't remove Mr. Young fromthe job because I had a contract which was binding,thatMr Young could hold me for if I tried to removehim from the job.Q.Allright,sir.Was that the extent of theconversation9A. YesCathey's version of what was said during the aforesaidtelephone conversation is as follows-Q (By Mr. Price) All right, sir You called Mr.Butler of IntegratedWhat did you tell Mr. Butler?A. The best that I recollect, at that time I told himthat I had found out that Mr. Young didn't - wedidn't have an agreement with Mr. Young, and that Ijust wanted to let him know about it at that particulartimeWe would try to get the problem solved andstraightened out. I wanted to talk to Mr. Young andtry to see if he wouldn't sign an agreement with us; thatthis is what we preferred to do, and this is what Iwould try to do.Q. Did you tell Mr. Butler on that occasion thatsinceMr Young was (sic) not signed it, he was notacceptable and could not work on the job9A. I don't recall, but I'm quite sure that I did not.Cathey testified that after several futile attempts tocontact Young by telephone, he finally was successful andthat the following conversation was had:Q. (By Mr. Price) During this conversation, what didyou say to Mr Young, and what did he say to you?A Well, sir, this has been three or four months ago,and it's hard for me to recallQ. As best as you can recall. Just as best as you canrecall.A. Something along the line I told him who I was.And I asked him what Local he belonged to And Itold him that I was unable to find where he did have aUnion agreement with out District Council.And he informed me at the time that he belonged toa Local Union, but he didn't have an agreement.And I asked him if he would be willing to sign anagreement.And he told me that he didn't think he would at theparticular time.And this is about the extent of theconversation.Ihad asked him to sign the agreement, and he didn'tsee fit to do it at that time.Local 78 or with Respondent'The Gasket project is within the jurisdictional area of Local 78'Counsel for the General Counsel 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoung's version of his telephone conversation with Catheyis as follows:Q. What did Mr. Cathey tell you?A.He identified himself and told me that heunderstood I had this job with Integrated, and I agreed;and he said he couldn't find that I was signatory to acontract, and I said this is true also.And, "Well, what are yougoingto do about 0"And I said, "Well, as of right now, I didn't intend todo anything with it, because as, an individual contractor,Ididn't feel I could live with the contract, as aself-employed contractor."And this happened, right at suppertime, and I washungry; and, as a consequence, there was really nothingthat we could decide, anyway, over the phone; so I said,"Well, it will be a couple of months, anyway, before Ihave to go back for anything, and I will get in touchwith you before I come back."And he said, "All right."And as far as I know, this is all that transpired inthis conversation.Q.Was anything said about you having to haveemployees on the job?A Possibly. I'm sure that it was, yeah. Probably. Infact, I'm sure that it was.Now, what it was, I don't know. He may have askedme if I needed them, and I - I really don't know.Upon the record as a whole, I find that Butler's andYoung'sversionsoftheirrespectivetelephoneconversations with Cathey to substantially in accord withthe facts. Thisfinding issupported, in the main, by thefact that Butler and Young each appeared to me to beforthright and honestwitnesses,whereas Cathey gave methe distinct impression that he was studiously attemptingto confirm his testimony to what he considered to be tothe best interest of Respondent.AfterbeinginformedbyYpung,intheabove-mentioned telephone conversation that Young wasnot a signatory to any "union agreement" and that hewould notsignany such agreement "at that time," Catheyagain telephoned Butler and told Butler the substance ofhis talk with Young and Young's refusal to sign a "unionagreement" at that particular time, but he, nevertheless,would still try to do what he could to get Young to signone.Within about a week's time of being advised by Youngthat the latter would not sign a "union agreement" at thattime,CatheytelephonedSam (Tex)Williams,aRespondentbusinessrepresentative,andaskedforRespondent's "help or support in regards to getting thisproblem solved."Williams replied, after stating that hewas not sure whether Integrated was a party to the"Building Trades agreement" but would look into thematter and would help Cathey and, to again quoteCathey, "would see what we [sic] could do in regards togetting it straightened out, getting the case solved."Inaddition to informing Butler andWilliams ofYoung's refusal to execute a "unionagreement" at thattime,Cathey also informed Sessions of that fact.According to Sessions' credited testimony,Catheyreturned to the Gasket project about 2 or 3 weeks afterhis original visit there and stated that since Young hadnot signed a "union agreement," Young "would not beallowed back on the job until it was straightened out "Pursuant to the assurances he had given to Cathey toassistCathey in his "problem" with Young, Williamstelephoned Butler. Regarding this telephone call, Butlercredibly testified thatWilliams opened the, conversation byrequesting thatYoung be removed from the Gasketconstruction project because Young was nonunion, that hereplied that Young was a union man because Young hadshown him a paid union card; that when Williams"insisted I remove Mr Young from the job for the reasonhe was a non-Union" contractor, "I told Williams Icouldn't remove him from the job because I was undercontract withMr. Young to do the work"; that whenWilliams stated "I was going to have to" remove Youngfrom the job, he asked why he had to comply; thatWilliams replied that Integrated had an agreement withRespondent; that he then informedWilliams thatIntegrated was not a signatory to, nor was it bound by,anycollective-bargainingagreementbecause ithadresigned fromA.G.C.' in February 1963, and henceIntegratedwas not bound by the agreement betweenRespondent and A.G.C. which was in effect at the time ofthis telephone conversation; and that the call concludedwithWilliams saying he would check and see if Integratedwas bound by the A.G.C.-Respondent agreement then ineffect.Within a day or two of the telephone conversationreferred to immediately above, Williams telephoned Butlerand said that he had checked and found out thatIntegratedwasnotboundby the then existingA.G.C.-Respondentcollective-bargainingagreement.Butler credibly testified thatWilliams then stated thatIntegratedwould have to sign a new agreement withRespondent;that when he replied, "I didn't agree with theUnion contract to the effect that it did not allow me towork with Mr. Young, and it would be very difficult forme to sign this kind of contract," he asked Williams "tonegotiate the contract with me"; that Williams refused "tonegotiate the contract"; that when"Williams told me thatif I would sign the contracts [sic] that they [sic] wantedme to sign, that he would allow Mr. Young to finish thisjob, so that there would be no problems on this particularjob", he replied, "I told him that this was fine for Mr.Young on this job, but . . . Young probably had seven oreight proposals in my office which I had intended to useon other jobs and that it would cost me a lot of money ifIhad to find another plumber, and it wouldn't be ethicalfor me to find another plumber since I had promised MrYoung the jobs"; and that the conversation concludedwhen he told Williams to send him a copy of the contractand he would have his attorneys check it and see whetherhe could sign it.A copy of a collective-bargaining agreement wasreceived by Integrated the day after the above telephoneconversation.About a week after the receipt of the contract,Williams again telephoned Butler. During the course ofthis conversation, Butler toldWilliams that he had nothad a chance to have his attorneys check the contract andthat he, himself, intended to leave town soon. Thereupon,Williams stated, to again quote from Butler's credibletestimony, "He was going to force Integrated and KeithYoung to sign a Union contract."Under date of June 25, Williams wrote Integrated asfollows:Your Company is presently constructing a newbuilding for Gasket Manufacturing Company at 180thand SouthMain Ave., Gardena, California. It isimperativethatthisCouncilhavesigned laboragreementswithOwner-Builders,DevelopersandContractors in the Los Angeles area.'Associated General Contractors. L. A. BUILD. & CONSTR. TRADES COUNCIL247Enclosed you will find. two copies of the currentArticlesofAgreement. Please complete them, signwhere indicated and return both copies to this office inthe enclosed self-addressed envelope. After they havebeen signed by our Executive Secretary, one copy willbe returned to you.We are willing to waive the requirements of theBuildingand Construction Trades Councils' Articles ofAgreement relative toUnion sub-contracts (KeithYoung Plumbing) already let on your job at 180th andSouth Main.Itmustbefullyunderstoodthatallfutureconstructionperformed by Integrated Inc. and anyfuturecontractssubsequentlyletattheabove-mentioned job sitewillbedone in fullcompliance with the Articles of Agreement.In the event that. you desire not to execute thisagreement, this Council shall have no alternative but totake whatever remedies it may deem appropriate underthe circumstances.Please contact the undersigned upon receipt of thisletter to advise me of your intentions.During his several talks with Williams Butler crediblytestifiedWilliams stated on at least five separate occasionsthatRespondentwould picket the Gasket project ifIntegrated "didn't get rid of Keith Young."On July 11, Respondent began picketing the Gasketconstructionproject.Thepicketsignsread:"INTEGRATED INC. Unfair to Los AngelesConstruction Trades Council, AFL-CIO. No Agreement."On July 24,Integrated signed the"Building Tradesagreement"and on the same day all picketing at saidproject ceased.Regarding what transpired during the course of thepicketing,Butlercrediblyandwithoutcontradictiontestified as follows:- material menand truckers refused to deliver anymaterialstoGasketManufacturingCompany, and Idon't think it has been brought out in testimony thatGasket Manufacturing Company has an existing 12,800square foot building at which they are actually carryingon a manufacturing operation, of which they're shippingand receiving materials and goods on the existing plant.We are adding on three sides of the existing plant.And so the materials for their operation were notable to be delivered because the truckers would not passthe picket lines; and, consequently, Gasket's operationwas hurt considerably.C. Concluding FindingsTheGeneralCounselassertsthatRespondent'spicketingof the Gasket construction project and itsthreats, as expressed to Butler and Sessions, were violativeof Section 8(b)(4)(i)and (n)(B)of the Act. With thisassertion the undersigned concurs.Prior to the enactment of the 1959 amendments, theBoard held that Section 8(b)(4) prohibited the inducementofemployeesonly and that a labor organization was freetocoerce an employer to cease doing business withanother employer. The 1959 amendments changed the lawin this regard by making "such coercion unlawful by theinsertionof clause 4(ii) forbidding threats or coercionagainst `any person engaged in commerce or in anindustry affecting commerce.' "Respondent's conduct here plainly had an object of"forcing . . . [Integrated] to cease doing business with[Young, its nonunion subcontractor]."The undersigned has carefully considered the variousdefenses raised by Respondent at the hearing and arguedin its brief and finds each to be without substance.The record as a whole establishes, and I find, that byengaging in the activities as epitomized in section III,above,Respondent has engaged in conduct violative ofSection 8(b)(4)(i) and (ii)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwiththebusinessoperations of Integrated, Inc., described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. Integrated, Inc. is engaged in commerce, or in abusinessaffectingcommerce,within themeaning ofSection 2(6) and(7) of the Act.3.By threatening,restraining,or coercing a person inan industry affecting commerce with an object of forcinghim to cease doing business with another person,Respondent has engaged in an unfair labor practice withinthe meaning of Section 8(b)(4)(i)and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended thatRespondent, itsofficers,representatives, agents, successors, and assigns, shall:1.Cease and desist from threatening, restraining, orcoercing persons in an industry affecting commerce withan object of forcing or requiring such persons to ceasedoing business with W. Keith Young Plumbing2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its offices and meeting halls, copies of theattached noticemarked "Appendix."" Copies of said"in the event that this Recommended Order be adopted by the Board,the words,"a Decision and Order"shall be substituted for the words, "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words, "a Decree of the United States Court ofAppeals,Enforcing an Order" shall be substituted for the words "aDecisionand Order" 248DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice, on torms provided by the Regional Director ofRegion 21, shall, after being signed by Respondent'srepresentative, be posted by Respondent immediately uponreceiptthereof andmaintained for a period of 60consecutivedaysthereafterinconspicuousplaces,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Mail or deliver to the Regional Director of Region21signedcopiesof the attached noticemarked"Appendix" for posting at the premises of Integrated, Inc.as being willing, for a period of 60 consecutive days, at alllocationswhere notices to employees are customarilyposted.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith."IT IS FURTHER RECOMMENDED that unless on or before20 days from the receipt of this Decision, Respondentnotifies said Director, in writing, that it will comply withthe above recommendations, the National Labor RelationsBoard issue an order requiring it to take such action."In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TOOUR MEMBERSAND ALLOTHER PERSONSPursuant to the Recommended Order of a TrialExaminer of The National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, restrain, or coerce anyperson in an industry affecting commerce with anobject of forcing or requiring said persons to ceasedoing business with W Keith Young Plumbing.DatedByLos ANGELESBUILDING& CONSTRUCTION TRADESCOUNCIL, AFFILIATEDWITH THEBUILDING ANDCONSTRUCTION TRADESDEPARTMENT,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIfmembers have any question concerning this notice orcompliance with its provisions they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway,LosAngeles,Calif.,90014,Telephone688-5229